                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

MICHELLE ALFORD,

             Plaintiff,

V.                                                          NO. 3:17-CV-1200-J-PDB

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.



                                        Order

      Michelle Alford brings this action under 42 U.S.C. § 405(g) to review a final
decision of the Commissioner of Social Security denying her request for a waiver of
overpayments. Under review is a decision by the Appeals Council dated August 22,
2017. Tr. 132–40. 1 Alford contends the Appeals Council erred in applying a regulation
defining when waiver is required and, alternatively, the regulation is entitled to no
deference. Docs. 13, 22.

      A court reviews the Commissioner’s factual findings for substantial evidence
and the Commissioner’s legal decisions de novo. Martin v. Soc. Sec. Admin., Comm’r,
903 F.3d 1154, 1159 (11th Cir. 2018). A court reviews the Commissioner’s statutory
interpretation de novo, “albeit potentially subject to the principles of deference
[applied] to an agency’s statutory interpretation.” Id.

      “[T]he burden of showing that an error is harmful normally falls upon the party
attacking the agency’s determination.” Shinseki v. Sanders, 556 U.S. 396, 409 (2009).
If “remand would be an idle and useless formality,” a reviewing court is not required


      1Citationsto the transcript are to the supplemental transcript designated in the
docket as document 18.
to “convert judicial review of agency action into a ping-pong game.” N.L.R.B. v.
Wyman-Gordon Co., 394 U.S. 759, 766 n.6 (1969).

      The Social Security Act provides procedures for addressing overpayments to
beneficiaries. See 42 U.S.C. § 404. The Act states that whenever the Commissioner
finds that more “than the correct amount of payment has been made” to a beneficiary,
“recovery shall be made” under “regulations prescribed by the Commissioner.” 42
U.S.C. § 404(a)(1). Recognizing that recovery may create an undue hardship, the Act
further states:

      (1) In any case in which more than the correct amount of payment has
      been made, there shall be no adjustment of payments to, or recovery by
      the United States from, any person who is without fault if such
      adjustment or recovery would defeat the purpose of this subchapter or
      would be against equity and good conscience.

      (2) In making for purposes of this subsection any determination of
      whether any individual is without fault, the Commissioner … shall
      specifically take into account any physical, mental, educational, or
      linguistic limitation such individual may have (including any lack of
      facility with the English language).42 U.S.C. § 404(b)(1), (2) (emphasis
      added).

42 U.S.C. § 404(b)(1), (2).

      Pursuant to statutorily authorized power and authority, 2 the Social Security
Administration (“SSA”) promulgated regulations relating to overpayments, including
this regulation on “equity and good conscience”:



      2Through    the Social Security Act, Congress created the Social Security
Administration and assigned it the duty to administer the old-age, survivors, and
disability insurance programs. 42 U.S.C. § 901(a) & (b). Congress added that the
Commissioner has the “full power and authority to make rules and regulations and to
establish procedures, not inconsistent with [the statutes], which are necessary or
appropriate to carry out such provisions” and must “adopt reasonable and proper rules
and regulations to regulate and provide for the nature and extent of the proofs and
evidence and the method of taking and furnishing the same in order to establish the right
to benefits hereunder.” 42 U.S.C. § 405(a).

                                           2
      (a) Recovery of an overpayment is against equity and good conscience …
      if an individual—

              (1) Changed his or her position for the worse (Example 1)
              or relinquished a valuable right (Example 2) because of
              reliance upon a notice that a payment would be made or
              because of the overpayment itself; or

              (2) Was living in a separate household from the overpaid
              person at the time of the overpayment and did not receive
              the overpayment (Examples 3 and 4).

      (b) The individual’s financial circumstances are not material to a finding
      of against equity and good conscience.

20 C.F.R. § 404.509(a) & (b). 3



      3The   regulation includes four examples:
      Example 1. A widow, having been awarded benefits for herself and
      daughter, entered her daughter in private school because the monthly
      benefits made this possible. After the widow and her daughter received
      payments for almost a year, the deceased worker was found to be not
      insured and all payments to the widow and child were incorrect. The widow
      has no other funds with which to pay the daughter’s private school
      expenses. Having entered the daughter in private school and thus incurred
      a financial obligation toward which the benefits had been applied, she was
      in a worse position financially than if she and her daughter had never been
      entitled to benefits. In this situation, the recovery of the payments would
      be against equity and good conscience.
      Example 2. After being awarded old-age insurance benefits, an individual
      resigned from employment on the assumption he would receive regular
      monthly benefit payments. It was discovered 3 years later that (due to a
      Social Security Administration error) his award was erroneous because he
      did not have the required insured status. Due to his age, the individual was
      unable to get his job back and could not get any other employment. In this
      situation, recovery of the overpayments would be against equity and good
      conscience because the individual gave up a valuable right.
      Example 3. M divorced K and married L. M died a few years later. When K
      files for benefits as a surviving divorced wife, she learns that L had been
      overpaid $3,200 on M’s earnings record. Because K and L are both entitled
      to benefits on M’s record of earnings and we could not recover the
      overpayment from L, we sought recovery from K. K was living in a separate
      household from L at the time of the overpayment and did not receive the
                                           3
      An overpaid beneficiary must show entitlement to waiver. Sipp v. Astrue, 641
F.3d 975, 981 (8th Cir. 2011); Harrison v. Heckler, 746 F.2d 480, 481 (9th Cir. 1984);
Valente v. Sec’y of HHS, 733 F.2d 1037, 1042 (2d Cir. 1984); Romero v. Harris, 675
F.2d 1100, 1104 (10th Cir. 1982); Sierakowski v. Weinberger, 504 F.2d 831, 835 (6th
Cir. 1974); cf. Viehman v. Schweiker, 679 F.2d 223, 227 (11th Cir. 1982) (holding
claimant has burden to prove “without fault”).

      Alford’s husband died in 2003. Tr. 121. She began receiving mother’s benefits,
and his three children began receiving child’s benefits. Tr. 122, 136. At the time of
Alford’s application for benefits, she was unaware her late husband had a fourth
child—KH—born before the marriage. Tr. 124, 128.

      In 2003 or 2004, Alford—as an interested party—received notice that KH also
claimed benefits. Tr. 122, 124. According to Alford, no one at the SSA told her she




      overpayment. K requests waiver of recovery of the $3,200 overpayment
      from benefits due her as a surviving divorced wife of M. In this situation, it
      would be against equity and good conscience to recover the overpayment
      from K.
      Example 4. G filed for and was awarded benefits. His daughter, T, also filed
      for student benefits on G’s earnings record. Since T was an independent,
      full-time student living in another State, she filed for benefits on her own
      behalf. Later, after T received 12 monthly benefits, the school reported that
      T had been a full-time student only 2 months and had withdrawn from
      school. Since T was overpaid 10 monthly benefits, she was requested to
      return the overpayment to SSA. T did not return the overpayment and
      further attempts to collect the overpayment were unsuccessful. G was
      asked to repay the overpayment because he was receiving benefits on the
      same earnings record. G requested waiver. To support his waiver request
      G established that he was not at fault in causing the overpayment because
      he did not know that T was receiving benefits. Since G is without fault and,
      in addition, meets the requirements of not living in the same household at
      the time of the overpayment and did not receive the overpayment, it would
      be against equity and good conscience to recover the overpayment from G.
20 C.F.R. § 404.509.

                                            4
could or should reduce her benefits during the pendency of KH’s application. Tr. 124–
25.

      KH’s application for benefits was denied, and Alford learned KH had been
unsuccessful. Tr. 64, 123, 125–26. But KH appealed, and the Appeals Council issued
a decision favorable to her in September 2010, finding she was entitled to benefits
beginning in April 2003 based on a state court ruling rendered in 2006 that KH was
the daughter of Alford’s late husband. Tr. 137. That decision reduced the benefits
payable to Alford beginning in October 2003. Tr. 137.

      The month after KH’s successful appeal, in October 2010, the SSA notified
Alford she had been overpaid from October 2003 through December 2009. Tr. 114–
16. Alford requested a waiver of recovery of the overpayments, which was denied. Tr.
76–77.

      Alford requested and received a hearing before an administrative law judge
(“ALJ”), at which she was represented by a lawyer. Tr. 74, 118–31. The ALJ found
she had been overpaid $10,429 from October 2003 to December 2011 due to KH’s
entitlement and Alford was without fault in causing the overpayments but recovery
would neither defeat the purposes of the Act nor offend equity and good conscience.
Tr. 9–12.

      Alford appealed. Tr. 38–40. The Appeals Council reviewed the case and
rendered a partially favorable decision. Tr. 132–39. The Appeals Council found Alford
was overpaid $7,602 in benefits due to KH’s entitlement. Tr. 138. The Appeals
Council agreed with and adopted the ALJ’s finding that Alford was without fault in
causing those overpayments. Tr. 138. The Appeals Council found recovery would not
defeat the purpose of the Act because recovery would not reduce Alford’s assets below
$5600. Tr. 139. And the Appeals Council agreed with and adopted both the ALJ’s




                                         5
finding and the ALJ’s rationale that recovery would not be against equity or good
conscience. 4 Tr. 138–39. The adopted rationale was this:

      In the claimant’s case, her position has changed for the better, not the
      worse. She also has not given up a valuable right by relying on the
      overpayment herself. At the time of her Request for Waiver, the
      claimant owned two houses, two cars and reported liquid assets in the
      form of available cash in her checking and savings accounts, totaling
      over $23,000. At the time of the request, her monthly income from her
      work was $3,933. By last report, her income from work activity has
      almost doubled that which she reported in November 2010.

Tr. 13.

      Alford argues the Appeals Council, through adoption of the ALJ’s rationale,
erred in finding recovery would not be against equity and good conscience because
the ALJ had considered her finances. Doc. 13 at 10–12 (citing Tefera v. Colvin, 61 F.
Supp. 3d 207, 217 (D. Mass. 2014) (holding ALJ erred by finding recovery would not
be against equity and good conscience because beneficiary possessed adequate
earnings to repay overpayments)).

      Alford’s argument fails for two reasons. First, context shows the ALJ
mentioned Alford’s assets and income not as an independent consideration but to
underscore the absence of evidence suggesting she had changed her position for the
worse or relinquished a valuable right because of the overpayments. See Tr. 13.
Second, even if the Appeals Council erred by considering Alford’s assets, Alford shows
no harm. She presents no argument—and the record contains no evidence to
suggest—that her situation fits one of the three regulatory prerequisites for an
against-equity-and-good-conscience finding (that she changed her position for the
worse because of the overpayments, that she relinquished a valuable right because of


      4Alford’s children received overpayments, but those overpayments are not at issue.
The ALJ issued three fully favorable decisions for Alford’s children on the same date he
entered the decision for Alford, resulting in waiver of recovery of overpayments to them.
Doc. 13 at 3 n.2.

                                           6
the overpayments, or that she had not received the overpayments). See 20 C.F.R.
§ 404.509(a).

      Apparently recognizing the latter point, Alford observes that some courts have
construed “in equity and good conscience” more broadly than the regulations and
argues the same should be done here. Doc. 13 at 13–16. She mainly relies on
Groseclose v. Bowen, 809 F.2d 502 (8th Cir. 1987), and Quinlivan v. Sullivan, 916
F.2d 524 (9th Cir. 1990). She argues the circumstances render recovery against equity
and good conscience. Doc. 13 at 16–19.

       If an agency’s interpretation of a statute satisfies a certain threshold, a court
must defer to it under Chevron, U.S.A., Inc. v. Nat’l Resources Defense Council, Inc.,
467 U.S. 837 (1984), which means the court must defer to the agency’s reasonable
interpretation of an ambiguous statute. Martin, 903 F.3d at 1159.

      In Groseclose, the Secretary of Health and Human Services 5 withheld
payments from a retiree’s benefits to recovery overpayments to the retiree’s child. 809
F.2d at 503. The Eighth Circuit held that the Secretary’s interpretation of “equity
and good conscience” in a previous regulation (limiting the phrase to only instances
in which the beneficiary had relinquished valuable rights or had changed position for
the worse in reliance on the overpayments and since changed to address Groseclose),
was unreasonably narrow and did not reflect the common, ordinary meaning of the
phrase or legislative intent. Id. at 506. The court held that recovery would be against
equity and good conscience under the circumstances: the child lived out of state, the
retiree lacked knowledge of her receipt of overpayments, and the retiree had neither
made an incorrect statement nor failed to provide material information. Id. The court
concluded, “Notwithstanding the deference given to administrative interpretations,


      5Under  the Social Security Independence and Program Improvements Act of 1994,
Pub. L. No. 103-296, 108 Stat. 1464, the duties of the Secretary of Health and Human
Services concerning social security were transferred to the Commissioner of Social
Security.

                                           7
… the Secretary’s definition of [the phrase] is unreasonably narrow. It cannot be said
that the relinquishment of a valuable right and the changing of one’s position for the
worse represent the only circumstances in which recoupment would be inequitable.
We find it difficult to imagine a more unfair or unjust situation than requiring a
person who is without fault to repay overpaid benefits when that person had no
knowledge of the overpayments.” Id.

      In Quinlivan, a beneficiary continued to receive benefits while in prison after
the law was amended to prohibit payments to prisoners, but he had been unaware of
the change in the law and without fault in receiving the overpayments. 916 F.2d at
525. Once he had learned of the overpayments, he wrote to the SSA, the SSA in turn
demanded repayment, and efforts to resolve the matter failed. Id. He was released
from prison, and he spent his savings, including the overpayments, on clothes, a used
truck, and living expenses. Id. An ALJ found waiver unwarranted. Id. At the time,
the beneficiary’s sole source of income was $314 in monthly state welfare benefits. Id.
Citing Groseclose, the Ninth Circuit held it was not bound by the regulatory definition
of “in equity and good conscience” because the ordinary meaning of the phrase and
the legislative history show Congress intended a broader meaning than the three
current regulatory instances. Id. at 527. The court held recovery would offend equity
and good conscience because the beneficiary “had no material goods, no means of
transportation, and no income”; the beneficiary had worked only sporadically,
apparently because of disability; and five years had passed since the beneficiary’s
reconsideration request, during which time he had had no prospect of steady income
and his eligibility for general assistance had depended on his asset level, rendering
unreasonable an expectation he hold funds. Id.

      Whatever the merit of Groseclose and Quinlivan, they do not help Alford. While
the Eighth and Ninth Circuits may have correctly concluded that Congress must have




                                          8
intended waiver under the circumstances in those cases, the same does not hold true
here. 6

          To support her argument that recovery would offend equity and good
conscience, Alford asserts that the “equities weight heavily in favor of [her because
she] was not at fault in any way in causing the overpayment[s],” pointing to the
absence of advance notice and inability to know that she might be receiving more
than she was due and emphasizing she never made an incorrect statement to the SSA
regarding her receipt of benefits, never failed to provide requested information, and
never accepted a payment knowing or suspecting it was incorrect. 7 Doc. 13 at 17–18.



          6Besides
                Groseclose and Quinlivan, Alford relies on Rini v. Harris, 615 F.2d 625,
626 (5th Cir. 1980), and Jefferson v. Bowen, 794 F.2d 631 (11th Cir. 1986), claiming the
Eleventh Circuit and former Fifth Circuit “generally take [a] traditional broad view of
equity inconsistent with the regulation.” Doc. 13 at 14; see also Doc. 13 at 18–19. In Rini
and Jefferson, the court makes no mention of § 404.509 and provides no analysis on
whether the court should defer to § 404.509. Accordingly, those cases cannot be read to
hold that § 404.509 is owed no deference. In any event, the facts there are materially
distinct from the facts here; those cases include equitable considerations—limited
education and disability in Rini, 615 F.2d at 625, 627, and limited financial resources,
education, and literacy in Jefferson, 794 F.2d at 633–34—while this case does not.
          7Alford
               also points to statements made by the ALJ to support the finding Alford
was not at fault: an overpayment may not have been created had the SSA reduced
payments to Alford “in a timely fashion” when the SSA learned of KH; and Alford had
“relied on erroneous information from an official source within the Social Security
Administration about the interpretation of a pertinent provision of the Social Security
Act or regulations.” Tr. 12; see Doc. 13 at 16; Doc. 22 at 6. The statements do not help
Alford because the ALJ’s decision is not the final decision under review. The Appeals
Council’s decision is the final decision under review, and it includes no such statements
or adoption of any such statements. (The Appeals Council adopted only the ALJ’s finding
Alford was not at fault and did not explicitly adopt its rationale with respect to this
finding, unlike the against-equity-and-good-conscience finding. See Tr. 138.)
       In any event, no delay is apparent given that the SSA notified Alford of the
overpayment within a month of KH’s successful appeal. Tr. 114–16. Moreover, Alford
claims no prejudice caused by any delay—something that would be required under either
the regulation (change of position for the worse or relinquishment of a valuable right) or
ordinary notions of equity (as embodied in the equitable defense of laches). And the only
suggestion of an erroneous statement appears to have been true at the time made (before
KH successfully appealed)—that KH was ineligible for benefits. See Tr. 10, 125–26.

                                            9
      Alford improperly equates “without fault” to “against equity and good
conscience.” An overpaid beneficiary does not get to the latter waiver prerequisite
without satisfying the former waiver prerequisite, making every waiver recipient
without fault. As another court convincingly explained, “The Social Security Act
explicitly distinguishes between these two showings, specifying that there shall be no
recovery of an overpayment ‘from[ ] any person who is without fault if such
adjustment or recovery ... would be against equity and good conscience.’ Accordingly,
merely being without fault pursuant to § 404(b) does not render recovery of the
overpayment against equity and good conscience.” Rodysill v. Colvin, 745 F.3d 947,
952 (8th Cir. 2014) (quoting 42 U.S.C. § 404(b) and adding emphasis); accord
Quinlivan, 916 F.2d at 527 (“[O]ur interpretation of the equity and good conscience
standard does not mean that whenever an individual is found to be without fault, it
necessarily follows that waiver is appropriate. This approach would render
superfluous the ‘without fault’ provision, a threshold requirement of the statute.”).
Unlike in Groseclose and Quinlivan, it cannot be reasonably said that Congress must
have intended waiver under the circumstances presented—here, where the overpaid
beneficiary was without fault for a variety of reasons but no extenuating
circumstances are present. Were that so, Congress would have stopped the statutory
language at “without fault.” 8 See 42 U.S.C. § 404(b) (quoted).




       The Court does not read Alford’s briefs to suggest the amount of the
overpayments—$7,602—should be considered in deciding whether recovery offends
equity and good conscience. See generally Docs. 13, 22. In any event, whether the amount
is large is relative to a claimant’s assets and already considered elsewhere in deciding
whether recovery would defeat the purpose of the Act. See 42 U.S.C. § 404(b)(1); 20 C.F.R.
§ 404.508; cf. Reiter v. Sonotone Corp., 442 U.S. 330, 339 (1979) (“Canons of construction
ordinarily suggest that terms connected by a disjunctive be given separate meanings,
unless the context dictates otherwise”).
      8To the extent any case cited by Alford suggests that the absence of fault alone
supports an against-equity-and-good-conscience finding, the case cannot be reconciled
with the statutory language separating the prerequisites or involves different
circumstances.

                                           10
      The Court affirms the Commissioner’s decision and directs the clerk to enter
judgment for the Commissioner and against Michelle Alford and close the file.

      Entered in Jacksonville, Florida, on September 27, 2019.




c:    Counsel of Record




                                        11
